 



Exhibit 10.11
STANDSTILL AGREEMENT
          This Standstill Agreement (“Agreement”) is entered into as of May 16,
2006 (the “Effective Date”) by and between R.H. Donnelley Publishing and
Advertising, Inc. (“Donnelley”), a Kansas corporation with its principal place
of business at 1001 Winstead Drive, Cary, North Carolina 27513, and Embarq
Corporation, a Kansas corporation with its principal place of business at 5454
West 110th Street, Overland Park, Kansas 66211 (“Embarq” and each, together with
their respective subsidiaries, a “Party”, and together, the “Parties”). Embarq
is presently a wholly owned subsidiary of Sprint Nextel Corporation (“Sprint”).
     WHEREAS, Sprint Corporation, Donnelley and certain of their affiliates
entered into a Directory Services License Agreement and related Commercial
Agreements (collectively, the “Original DSLA”) effective as of January 3, 2003,
whereby Donnelley is licensed to publish and distribute certain Directories; and
     WHEREAS, Sprint intends to engage in a spin off (the “Spin-Off”) of Embarq
in the near future such that Embarq and its subsidiaries will (a) no longer be
affiliates of Sprint and (b) conduct all of the wireline local telephone service
business that has historically been provided by the Sprint Local
Telecommunications Division; and
     WHEREAS, in light of the pending Spin-Off, pursuant to Section 9.1(b) the
Original DSLA, the Parties are executing simultaneously herewith a new directory
services license agreement and related Commercial Agreements (collectively, the
“New DSLA”), on substantially identical terms to those set forth in the Original
DSLA; and
     WHEREAS, the Parties have not yet been able to reach agreement as to
Directory Cover Policies that should be included as Exhibit C of the New DSLA,
and the interaction between such Directory Cover Policies and certain related
rights of Donnelley, including without

 



--------------------------------------------------------------------------------



 



limitation its use of the trademarks “The Best RED Yellow Pages” and
“bestredyp.com” with respect to the Directories (collectively, “Disagreement”);
and
     WHEREAS, the Parties wish to provide for sufficient time to resolve their
Disagreement and to avoid the time, expense and use of resources that litigation
would entail should such Disagreement not be resolved;
          NOW, THEREFORE, for good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound
hereby, agree as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the same meanings given to such terms in the Original DSLA.
     2. Interim Directory Cover. Effective as of July 1, 2006, Donnelley shall
begin publishing and distributing Directories in accordance with the cover
design specified in Exhibit A to this Agreement (the “Interim Cover Design”).
Additionally, during the term of this Agreement, Sprint shall not oppose
Donnelley’s continued use of the trademarks “The Best RED Yellow Pages” and
“bestredyp.com” or the homepage of the bestredyp.com website so long as such
trademarks and homepage are displayed in a manner consistent with the Interim
Cover Design. The Parties agree that upon execution of the New DSLA and during
the term of this Agreement, the Directory Cover Policies, the Co-Brand Standards
and other matters related to cover color and design under the New DSLA shall be
interpreted and applied in a manner consistent with the Interim Cover Design.
     3. Good Faith Negotiations. The Parties acknowledge and agree that the
utilization of the Interim Cover Design reflects only an interim resolution of
their Disagreement. The Parties shall continue, during the term of this
Agreement, to negotiate in good faith to reach a definitive resolution of their
Disagreement. As part of those negotiations, the Parties shall

2



--------------------------------------------------------------------------------



 



conduct joint research, over time, to assist the Parties in developing Directory
Cover Policies that meet consumers’ needs and preferences and the Parties’
respective strategic objectives. In the event the Parties reach a definitive
resolution of their Disagreement, the terms of such resolution shall be
incorporated into, and shall modify, the New DSLA, including, without
limitation, Exhibit C to the New DSLA.
     4. No Waiver of Rights. By entering into this Agreement and implementing
the Interim Cover Design, neither Party is waiving its rights or legal positions
under or relating to the Original DSLA (and therefore with respect to related
provisions of the New DSLA), including without limitation, its rights and legal
positions relating to the Disagreement. Each Party reserves its respective
rights and legal positions under the Original DSLA (with Sprint LTD’s rights
being Embarq’s rights for these purposes) and/or the New DSLA concerning the
Disagreement that is the subject matter of this Agreement, subject only to the
limitations on the exercise of those rights and the assertion of those positions
expressly imposed by this Agreement. No Party will use the fact that another
Party entered into this Agreement as support for the Party’s position in any
litigation relating to the Original DSLA and/or the New DSLA, nor will any Party
argue that the delay resulting from entry of this Agreement is a defense to
injunctive relief sought in any litigation relating to the Original DSLA and/or
the New DSLA.
     5. No Legal Action. Subject to their adherence to the terms of this
Agreement, during the term of this Agreement, the Parties shall refrain, and
shall cause their respective Affiliates to refrain, from threatening or taking
any legal action against each other based on or relating to the Disagreement
that is the subject matter of this Agreement, including without limitation by
filing suit in any federal or state court for breach of contract, trade dress or
trademark infringement or related claims or declaratory relief, or bringing any
demands for

3



--------------------------------------------------------------------------------



 



arbitration relating to the same, or seeking any injunctive or equitable relief
relating to the same, or sending notice of breach to the other Party under the
Original DSLA and/or the New DSLA.
     6. Term and Termination. This Agreement shall terminate upon the earlier to
occur of (a) the parties’ reaching an agreement in writing that resolves the
Disagreement that is the subject matter of this Agreement, including without
limitation an agreement on the Directory Cover Policies applicable to the New
DSLA, or (b) March 1, 2007.
     7. Effect of Termination. The termination of this Agreement shall have no
effect on the operative provisions of the Original DSLA or the New DSLA,
provided, however, that termination of this Agreement shall, automatically and
with no further action or notice required, cause the Parties’ rights and
obligations with respect to the Disagreement to revert back to those rights and
obligations with respect to such matters under the Original DSLA as such rights
and obligations existed as of the date of this Agreement (with Sprint LTD’s and
its Affiliates’ rights being Embarq’s rights for these purposes). The Parties
agree that, upon the termination of this Agreement, they shall attempt to
resolve their dispute pursuant to the dispute resolution provisions of the New
DSLA.
     8. Notices. Any notice, request or other communication required or
permitted to be given by either Party to the other under this Agreement shall be
in writing and shall be deemed to have been given (i) when delivered by hand or
by courier; (ii) when five (5) days have elapsed after its transmittal by
registered or certified mail, postage prepaid, return receipt requested; or
(iii) when two (2) days have elapsed after its transmittal by a
nationally-recognized overnight courier such as Federal Express to the address
set forth below, in each case, with a copy. Notices shall be directed to the
following:
          If to R.H. Donnelley Publishing and Advertising, Inc., to it at:

4



--------------------------------------------------------------------------------



 



R.H. Donnelley Publishing and Advertising, Inc.
1001 Winstead Drive
Cary, North Carolina 27513
Attn: Robert Bush, Esq., General Counsel
Fax: (919) 297-1518
          If to Embarq, to it at:
Embarq Corporation
5454 West 110th Street
Overland Park, KS 66211
Attn: Senior Vice President, Corporate Strategy & Development
Fax: (913) 523-9625
     With a copy to:
Embarq Corporation
5454 West 110th Street
Overland Park, KS 66211
Attn: Senior Vice President & Corporate Secretary
Fax: (913) 523-9825
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any and all affiliates, licensees, successors and assigns of the
Parties hereto, and it shall be the duty of each party to bring this Agreement
to the attention of any and all of its affiliates, licensees, successors or
assigns.
     10. Multiple Counterparts; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which shall be an original as against
the parties who signed it and all of which shall constitute one and the same
document. Facsimile signatures shall be as effective and binding as original
signatures.
     11. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of Delaware.
     12. Entire Agreement. This Agreement constitutes the entire Agreement of
the parties and supersedes all prior agreements, understandings and
negotiations, whether written or

5



--------------------------------------------------------------------------------



 



oral, among the Parties with respect to the subject matter hereof, and may not
be amended, altered, modified or waived except by an instrument in writing
executed by the Parties.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative, as of the date
first written above, as indicated below.

         
EMBARQ CORPORATION
  R.H. DONNELLEY PUBLISHING AND    
 
  ADVERTISING, INC.    
 
       
By: /s/ Michael B. Fuller
  By: /s/ Robert J. Bush    
Name: Michael B. Fuller
  Name: Robert J. Bush    
Title: Chief Operating Officer
  Title: Vice President    

 